Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 03/30/2021 and 06/29/2021 has been entered and considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…a second radiation-limitation portion….”, and “…a second surface….” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9, 13-14 and 17are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims recite limitations such as “…a second radiation-limitation portion….” and “…a second surface….” which is/are not clearly defined in the specification as to which portion is are considered the second-radiation portion and the and second surface, and as such render the claims unclear and confusing.
For examination purposes the examiner has assumed that as long as the prior art system and/or device described a light-emitting element, plurality spacer and a support having a bearing surface then it can be assumed the system/device will anticipates or would obviously perform the claimed device/system, and the claimed limitations would be met.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,079,321 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in claims 1- 20 of the instant application are found in claims 1-23 of the patent. 
They correspond as follows:

17/217,662
11,079,321 B2

1
1, 21

2
2

3
18, 21, 22

4
1, 18, 21

5
1, 18, 21

6
1, 12, 18

7
1, 12, 18

8
1, 12, 18

9
1, 12, 18, 21

10
1, 11-13, 18, 21, 22

11
1, 11-13, 18, 21, 22

12
1, 11-13, 18, 21, 22

13
1, 2, 12, 15, 16, 20-21
14
1, 2, 12, 15, 16, 20-21
15
1, 2, 12, 15, 16, 20-21
16
1, 2, 12, 15, 16, 20-21
17
1, 18, 21
18
1, 2, 12, 15, 16, 20-21
19
1, 2, 12, 15, 16, 20-21
20
1, 2, 12, 15, 16, 20-21



The difference between the present application and the patent for example is that the present application claimed first radiation radiation-limitation portion to the second radiation-limitation portion while the patent claimed radiation-limitation portion, also present application claimed a channel extending from the first radiation-limitation portion to the second radiation-limitation portion while the patent an emission opening housing the light-emitting element that would anticipate the claims function(s) of the present application. Both are detector device system.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (2009/0235720 A1).

Regarding claim 1, Smith discloses a device modified drawing (fig. 1) and (fig. 1), comprising: 
a support a substrate 4 having a bearing surface; 
a spacer body is areas such as, screen 1 area and the plurality of areas depicted with material used to separate two or more parts in an assembly coupled to the bearing surface of the support substrate 4, the spacer body having an emission opening and a reception opening, the reception opening including a first radiation- limitation portion, as can be seen in modified drawing (fig. 1) below, 
a mirror element is the inner surface 6 of the housing that is reflective coupled to the spacer body the screen 1 area, and the plurality of areas depicted with material used to separate two or more parts in an assembly, implicitly the mirror element having a reflecting surface 6; 
a light-emitting element a LED radiation source 2 on the bearing surface in the emission opening and facing the reflecting surface 6; and 
a light-receiving element a photodiode radiation detector 3 on the bearing surface in the reception opening and facing the reflecting surface [pars. 0076-78].
For the purpose of clarity, based on the context of the applicant disclosure as found in [par. 0025], Applicant has described spacer body in term of having several sections, surfaces and/or sides such as having top surface 31A, a bottom surface 31B, wall portions 31C, 31D, and since Smith discloses similar or identical or substantially identical structure and/or feature(s) and/or arrangement then Smith anticipates the claimed limitations spacer body. In the case “body” given the BRI is consider the physical structure of a feature/substance (shape, figure).



    PNG
    media_image1.png
    660
    786
    media_image1.png
    Greyscale


As to claim 2, Smith also discloses wherein the reflecting surface has a curved shape is included in the curved shape of the housing reflective dome 6 [pars. 0076, Smith claim 8).

As to claims 3-8, Smith further discloses a structure modified drawing (fig. 1) and (fig. 1) above that is use in a device/system that is implementing limitations such as, implicitly include wherein the first radiation-limitation portion from the LED radiation source 2 extends from the bearing surface towards the reflecting surface the housing reflective dome 6 surface, and the first radiation-limitation portion from the LED radiation source 2 is spaced apart from the mirror element (claim 3); wherein the emission opening of the spacer body included in the LED radiation source 2 structure includes a second radiation-limitation portion coupled to the bearing surface of the support substrate 4, implicitly the second radiation-limitation portion extends from the bearing surface towards the reflecting surface, and the second radiation-limitation portion is spaced apart from the mirror element (claim 4); and further implicitly comprising a channel extending from the first radiation-limitation portion from the LED radiation source 2 structure to the second radiation-limitation portion (claim 6)  as can be seen in the modified drawing (fig. 1); implicitly comprising a chamber formed by the structure of the housing reflective dome 6 extending from the reflective surface of the mirror element to a surface of the spacer body facing away from bearing surface of the substrate, the chamber being communicatively coupled to the emission opening, the reception opening, and the channel (claim 6);  further comprising a chamber formed by the structure of the housing reflective dome 6 extending from the reflective surface of the mirror element to a surface of the spacer body facing away from bearing surface of the substrate, the chamber being communicatively coupled to the emission opening from the LED radiation source 2 structure and the reception opening from the photodiode radiation detector 3 structure (claim 7); further comprising a chamber formed by the structure of the housing reflective dome 6 extending from the reflective surface of the mirror element to a surface of the spacer body facing away from bearing surface of the substrate, the chamber being communicatively coupled to the emission opening from the LED radiation source 2 structure and the reception opening from the photodiode radiation detector 3 structure (claim 8).

As to claim 9, Smith discloses a device, comprising: 
a support a substrate 4 having a first surface; 
a spacer body is areas such as, screen 1 area and the plurality of areas depicted with material used to separate two or more parts in an assembly coupled to the bearing surface, the spacer body including: inherently includes a second surface facing away from the first surface; 
an emission opening included in LED radiation source 2 area structure extending into the second surface to the bearing surface; 
a reception opening included in photodiode radiation detector 3 area structure extending into the second surface to the bearing surface; and a channel is included in centre 67 of the emitter 2 reflected by the inner surface 6 as rays 68, 69 to the centre of the detector 70 and/or is included inner area of the dome 6 extending into the second surface to the bearing surface, the channel positioned between the emission opening from the LED radiation source 2 structure and the reception opening from the photodiode radiation detector 3 structure.

As to claim 10, Smith also discloses wherein the spacer body is areas such as, screen 1 area and the plurality of areas depicted with material used to separate two or more parts in an assembly further includes: implicitly a first wall portion positioned between the emission opening and the channel; and a second wall portion positioned between the reception opening and the channel.

As to claims 11-16, Smith also discloses a structure modified drawing (fig. 1) and (fig. 1) above that is use in a device/system that is implementing limitations such as, implicitly include wherein the channel area serving as a medium is positioned between the first wall portion and the second wall portion (claim 11); a light-receiving element a photodiode radiation detector 3 on the first surface and in the reception opening included in photodiode radiation detector 3 structure; and a light-emitting element a LED radiation source 2 on the first surface and in the emission opening (claim 12); a mirror element is the inner surface 6 of the housing that is reflective on the second surface of the spacer body, the mirror element as a dome 6 including a curved reflective surface overlapping the emission opening, the reception opening, and the channel (claim 13); the inner surface 6 of the housing that is reflective is a mirror element on the second surface of the spacer body, the mirror element including a curved reflective surface overlapping the emission opening, the reception opening, and the channel; and a chamber overlapping the emission opening, the reception opening, and the channel, the chamber extending from the curved reflective surface to the second surface of the spacer body, the chamber being communicatively coupled to the emission opening, the reception opening, and the channel 9claim 14), as can be seen in drawing (figs. 6-7); wherein the spacer body the areas such as, screen 1 area and the plurality of areas depicted with material used to separate two or more parts in an assembly further implicitly includes: a first wall portion positioned between the emission opening and the channel area serving as a medium; and a second wall portion positioned between the reception opening and the channel area serving as a medium (claim 15); a photodiode radiation detector 3 is a light-receiving element on the first surface and in the reception opening included in photodiode radiation detector 3 area structure; and a light-emitting element on the first surface and in the emission opening included in LED radiation source 2 area structure (claim 16).

Allowable Subject Matter

As to claims 17-20, the examiner has not indicated any allowable subject matter due to due to the Double Patenting rejection(s) set forth in this Office action. Claims 17-20 would be allowable if the double patenting rejection as set forth in this Office action is overcome.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886